BeowN, J.,
dissenting: Under the facts set out in the complaint in this case, which are practically admitted to be true, I cannot agree that a bonded debt of $300,000 shall be fastened upon the taxpayers of the county of Davidson, not only without their consent, but against it.
I admit that the decision of the majority of this Court is strictly in accordance with the principles laid down in the Yancey County case, 165 N. C., 632, in which an act somewhat similar to this was sustained. I admit that there are other cases cited in the opinion of the Court in which this Court has held that the public roads of a county are a necessary public expense, and that the General Assembly may provide the method for their upkeep and maintenance.
I have come to the conclusion that this Court has gone entirely too far in defining what are the necessary expenses of a county within the meaning of Art. VII, sec. 7, of the Constitution. At the time when the Constitution of 1868 was adopted, in which this section first occurs, we had a system of public roads throughout the State, maintained without special taxation, and although keeping them up by taxation may result in much better roads, yet I have no idea that the thought ever occurred to any member of the Convention of 1868, or to any of the voters of the State, that under that section it would ever be possible to fasten a debt of $300,000 upon a county for the purpose of constructing and keeping up its public roads, without the consent of its citizens.
I have come to the conclusion that this Court should reverse itself upon that proposition. No one can tell to what extent this doctrine may be carried in the future. The. proposition here is to issue $300,000 in bonds. What will the limit be ? Suppose, instead of $300,000, the author of the bill had provided for the issue of a million dollars in bonds: this Court, according to the principles announced, would be compelled to sustain it, and the groaning taxpayers of Davidson County would have no remedy. This is inconsistent with all theories of local self-government and is antagonistic to the best interest of the State.
The plaintiffs in this case show that this proposition to issue $300,000 in bonds was voted upon by the people of Davidson County not two *632years ago, under tbe act of 1913. They voted it down by a large majority. The act of 1915 was passed, without the knowledge of the people of Davidson County, at the instance of their representative. They had no opportunity to oppose it, and if they had, so-called “senatorial courtesy” would have required the passage of the act.
According to the allegations contained in the pleadings in-this case, the people in Davidson County are not opposed to good roads, nor are they opposed to taxing themselves for this purpose. On the contrary, all except four of the seventeen townships in the county are levying and collecting taxes for special road purposes. The money was carefully expended by trustees responsible to the people, and while they were willing to pay this annual tribute for the purpose of keeping up their roads, they were not willing to mortgage the future of their county and burden it in the years to come with such immense debt.